Citation Nr: 0311014	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  94-30 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for a postoperative 
peripheral tear of the medial meniscus of the right knee, 
with a torn lateral collateral ligament and post lateral 
capsule, with traumatic arthritis, currently evaluated 20 
percent disabling. 

2.  Entitlement to an increased rating for a postoperative 
fracture of the left medial tibial plateau, currently 
evaluated 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from December 1981 to 
September 1986.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1994 decision by the RO in St. Louis, 
Missouri which, in pertinent part, denied an increase in a 20 
percent rating for a service-connected right knee disability, 
and denied an increase in a noncompensable rating for 
service-connected residuals of fracture of the left medial 
tibial plateau; the veteran appealed for increased ratings.  
A personal hearing was held before an RO hearing officer in 
August 1995.  In a February 1996 rating decision, the RO 
assigned an increased 10 percent rating for the left leg 
disability, effective December 12, 1995.  

In March 1998, the Board remanded the case to the RO for 
further evidentiary development.  In a March 2002 rating 
decision, the RO granted an increased 20 percent rating for 
the left leg disability, effective January 11, 1994.  The 
case was subsequently returned to the Board.

REMAND

In October 2002, the Board undertook additional development 
of the veteran's claims for entitlement to increased ratings 
for a right knee disability and a left leg disability 
pursuant to authority granted by 38 C.F.R. § 19.9 (a)(2) 
(2002).  In Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003) the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated 38 C.F.R.§ 19.9(a)(2) 
(2002).  As such, although the Board has obtained VA medical 
records and the veteran's vocational rehabilitation folder, 
the case must be remanded to the RO for preparation of a 
supplemental statement of the case, with consideration of any 
additional evidence received since the March 2002 
supplemental statement of the case.  38 C.F.R. § 19.31 
(2002).

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2002).  The VCAA and implementing 
regulations essentially provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Under the VCAA, VA has a duty to 
notify the veteran and his representative, if any, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The RO should provide the veteran and his 
representative with any of the pertinent provisions of the 
VCAA that might apply to his claims.  

Finally, the Board notes that in precedent opinions, the VA 
General Counsel has held that separate ratings may be 
assigned for arthritis with limitation of motion of a knee 
(38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010) and for 
instability of a knee (38 C.F.R. § 4.71a, Diagnostic Code 
5257). VAOPGCPREC 9-98 and 23-97.  The RO should consider 
whether these precedent opinions are applicable in this case.

In light of the foregoing, the case is remanded to the RO for 
the following action:
	
1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and in 38 C.F.R. § 3.159 
(2002) are fully complied with and 
satisfied.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), they should be 
given the opportunity to respond.

2.  The RO should review all of the 
evidence received since the March 2002 
supplemental statement of the case, and 
readjudicate the veteran's claims for 
increased ratings for a right knee 
disability and a left leg disability, 
keeping in mind VAOPGCPREC 9-98 and 23-
97.  If the claims remain denied, the RO 
should provide the veteran with a 
supplemental statement of the case.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




